Citation Nr: 0735766	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cardiovascular 
disease, variously characterized.

3.  Entitlement to service connection for residuals of 
prostate cancer, multiple myeloma, soft tissue sarcoma and 
chloracne due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
October 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In June 2005, the veteran presented testimony during a 
hearing before RO personnel.  In June 2007, the veteran 
presented testimony before the undersigned Veterans Law Judge 
during a hearing at the RO.  Transcripts of those hearings 
are of record. 

The record establishes that the veteran only had service 
aboard a U.S. Navy vessel off the coast of Vietnam.  His 
claim for service connection for prostate cancer, multiple 
myeloma, soft tissue sarcoma and chloracne are predicated on 
asserted herbicide exposure.  During the months since, on 
August 16, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), which reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides 
(including the dioxin in Agent Orange) on the basis of 
similar service.  VA disagrees with the Court's decision in 
Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of VA imposed a temporary stay at the Board on 
the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  The veteran's claims 
for service connection for cardiovascular disease (variously 
diagnosed), prostate cancer, multiple myeloma, soft tissue 
sarcoma, and chloracne are subject to this stay, and 
adjudication of these issues must be deferred.

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal and were fulfilled in correspondence from the RO 
to the veteran dated in August 2004 and March 2006.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007). 

The record demonstrates several diagnoses of PTSD purportedly 
related to service.  With regard to the third PTSD criterion, 
credible evidence of in-service stressors, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where, however, a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
The sufficiency of a stressor is a clinical determination for 
the examining mental health professional, Cohen, at 153 
(1997) (Nebeker, Chief Judge, concurring by way of synopsis); 
whereas, the occurrence of a stressor is an adjudicatory 
determination.

The veteran does not base his claim for PTSD on combat but 
rather upon other incidents, several of which allegedly 
occurred during basic training, including a claim that he was 
assigned to guard a general's yacht during a storm in March 
1962 and other occasions of being frightened by drill 
sergeants.  He also claims to have witnessed monks setting 
themselves on fire in Vietnam.  Such claimed stressors are 
simply anecdotal incidents, which, although they may be true, 
are not researchable in official records.  He also claims 
that he saw a marine stab and kill another marine in the 
Philippines, although he was allegedly told not to say 
anything.  He did not know who the victim was.  Without a 
name and date, such a claimed stressor is not verifiable.  
Nevertheless, he also claims that an MP discharged a firearm 
inside an airplane on which he was a passenger and that the 
bullet passed near his head.  According to his September 17, 
2003 medical history, the latter incident occurred when he 
was being transported to Cherry Point after being AWOL for 21 
days.  (His service records indicate that he was apprehended 
in October 1962 after such an absence).  Furthermore, an 
incident such as a weapons discharge aboard an aircraft 
should have been documented in official records, but efforts 
to corroborate that claimed stressor have not been 
undertaken.  

The Board also observes that at his hearing before the 
undersigned the veteran indicated that he is in receipt of 
Social Security disability benefits.  Efforts to obtain any 
records pertaining to that claim have not been accomplished, 
and neither the documentation nor the medical evidence used 
to arrive at a determination is of record.  VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board notes that it 
has been resolved in various cases, essentially, that 
although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 
181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

2.  The veteran should be contacted and 
requested to provide information 
indicating the approximate times 
(month/year) he was in Vietnam, and the 
areas he visited while in country.  He 
should provide some detail (time, place, 
event) regarding stressors witnessed in 
Vietnam.  He should be given a reasonable 
time to respond.

3.  Once the veteran has had the 
opportunity to respond, and whether or 
not he has responded, the RO should 
review the file and prepare a summary of 
the claimed stressors, he has provided, 
as well as those events related in the 
September 17, 2003 psychiatric consult 
report concerning the discharge of a 
firearm in the proximity of the veteran 
by Military Police while aboard an 
aircraft when the veteran was being 
transported to Cherry Point, North 
Carolina on or around October 10, 1962.  
That summary, together with a copy of the 
veteran's associated service documents, 
should be sent to the U.S. Marine Corps 
at the appropriate address for a search 
of the appropriate flight records.  That 
organization should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressor.  Any information obtained 
should be added to the claims file.  

3.  If and only if the aforesaid stressor 
is verified, the veteran should be 
afforded a VA examination by a 
psychiatrist.  The AMC/RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record.  The examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in 
service stressor has resulted in the 
current psychiatric symptoms.  

The examiner is requested to determine 
the validity of the veteran's reported 
symptoms and to determine (1) whether the 
diagnostic criteria for PTSD under DSM IV 
have been satisfied and (2) whether there 
is a nexus between PTSD symptomatology 
and one or more of the in service 
stressors found to be established by the 
AMC/RO.  A detailed rationale for all 
opinions expressed should be provided.  
The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner for review. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



